Title: Abigail Adams to John Adams, 26 May 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree May 26 1789
          my dearest Friend
        
        I hope Barnard has arrived with the things which I sent by him. if there is any person in the House they had better be sent immediatly to it there to lie untill I arrive on the Recept of your Letter May 3’d I sent directly to Town and finding Barnard almost ready to sail I got him to take as many things as I could get ready, they are carpets linnen &c. after I had done this I sat out to visit my sister at Haverhill, leaving word that I would have any letter which should come in my absence sent to me. two days after I left Home I received yours of may 13 & 14th. if I had been at Home I should immediatly have gone about packing some part of my furniture, but to day mr Ward deliverd me your Letter of May 18th I am glad you have determined to proceed no further then taking a House, untill you know upon what terms we are to put our selves in motion. tho I was only absent one week from home I was so uneasy after I received your Letters in which you desired me to come on (directly, least you should think I made an unnecessary delay) that the pleasure of my visit was much diminished. yet I knew mr Tufts vessel was not returnd and that I must wait the return of Barnard before I a could possibly send any thing further. it is a very unpleasent Idea to me, to be obliged to pull down & pack furniture which has already sufferd so much by Removal just as I have got it well arranged. it is no trifling affair & will require no very short time to accomplish. if you please & it must be done; I will only take such things as will enable us to keep House for the present. if our Masters will please to furnish us two Rooms in a proper manner I can put up sufficient for the remainder of the House, but as I know not how to take any steps at present I shall let every thing remain in quiet. but for me to come to N York with Charles and one or two domesticks, before I can go to House keeping would only tend to embarrass us all, & tho I know your situation must be painfull & dissagreable to you, I fear I should only increase rather then lessen your difficulties. I would wish to know if I do not ask an improper thing, whether you would be willing I should bring Louissa with me. I find her so usefull with her needle, at any House work at the Ironing Board, that I think she would be to me a very great assistance, but at the same time if you are not intirely willing, or have the least objection, I shall not repeat my request— she has two qualities which you value—silence & modesty
        Mr Allen brought your Letter of May 19th. I found it this Evening upon my return. Captain Brown is the Captain with whom Brisler came home, & with him he has desired me to go, as he has a great opinion of his civility. Daniel I found was married and in a pretty way of Buisness, so I have not said any thing to him. I shall be obliged to send the Horse to J Q: A. I cannot get any offer for him, tho I have sent to Ballard & to Bracket, several Gentleman have lookd at him, but he is known in Town to have broken a chaise for woodard all to peices, a circumstance I never knew untill I offerd him for sale. I could have disposed of him but for that circumstance & his being too Headstrong for Ladies to manage our son says it will cost him this summer as much to hire Horses to attend court as the keeping that horse will amount to, but I tell him he must sell him if he can. The president has received both your Letters and will ask consent of the Corperation for charles. he has a French oration given him for his part at commencement. The president & Lady have sent me word that they design to visit me on Saturday next & dine with me. our good Friends judge Dana & Lady kept Sabbeth with me on their way to Plimouth court. it grieved me to see him in such ill Health I found him better on my return from Haverhill. I lodged at his House. I came through Town & dined at Dr Welchs, where I met with mr Pearson, who was very full with his remarks upon the answer of the House to the President. he was much disgusted with the manner & stile of it. “This is what we have Thought fit to address to you” was the Language of superiours to an inferiour. Stiling him fellow citizen, was in his opinion very improper, he was no more their fellow citizen whilst he was President of the united states, than the King of G. B was fellow Subject to his people— I read the debates of the House and I have watch’d a certain character much celebrated, & from the whole I have drawn up this conclusion, that he either does not possess so great talants as he has been said too, or he is aiming at Popularity, at the expence of his judgment & understanding Honestus, pronounces mr Madison the wisest & best man in the House, but time will unvail Characters. I do not like his Politicks, nor the Narrow jealousy he has discoverd.
        I have an opportunity of sending this Letter written in great haste as you will perceive—
        Yours most tenderly and / affectionatly
        A Adams
          inclosed is Barnards Receit
      